Title: To James Madison from John O. Lay, 15 July 1825
From: Lay, John O.
To: Madison, James


        
          Sir
          Richmond July 15th. 1825
        
        I duly received yours covering a Check dated 7th. inst. for $500. which is herewith returned you, the former Check in favor of —— Fowler for the same amt. on the Bank of Va. having (at my request) been paid by the

Cashier of the Farmers Bank, who has also taken in another small Check of yours say $98. which was drawn on and had been paid at the Bank of Va. I presume through mistake. Your acct. therefore stands closed with the Bank of Va. & the Checks drawn on that Bank are paid at the Farmers.
        If desireable I can hereafter have your funds placed in Bank at Washington without any inconvenience. Yours Very Respy.
        
          Jno. O. Lay
        
        
          P.S. There is a little improvement in the price of Wheat 93 cts. delivd. here, has been paid for several of the James River crops from below. In one instance a crop has been sold at $1. but on 12 mos. credit.
          
            J.O.L.
          
        
      